Citation Nr: 1727909	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  15-46 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence was received to reopen the claim for entitlement to service connection for a left little finger disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1955 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran perfected his appeal by way of a December 2015 VA Form 9.  In a February 2016 Decision Review Officer (DRO) Conference Report documenting a conversation with the Veteran's representative, it was agreed that the Veteran should be contacted to clarify whether he wants a DRO hearing or a Board hearing.  The RO opted to inquire as to the hearing desired by way of a May 2016 supplemental statement of the case (SSOC).  The Veteran submitted a written response to the SSOC in May 2016, at which time he asked for a Board videoconference hearing.  The appeal was then certified to the Board in July 2016 without scheduling the hearing.  Videoconference hearings are scheduled by the AOJ.  Remand is, therefore, required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should afford the Veteran a videoconference hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

